Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 11, 2003








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed September 11, 2003.
                                                                              
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00914-CV
____________
 
IN RE SHELDON THOMPSON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On August 27, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.  In his petition, relator
seeks to have this Court compel the Honorable Debbie Mantooth
Stricklin, presiding judge of the 180th Judicial
District Court of Harris County, to rule on several pro se motions filed in
cause number 893,085.  Relator has not established he is entitled to extraordinary
relief.
We deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed September 11, 2003.
Panel consists of
Chief Justice Brister and Justices Anderson and Seymore.